In a proceeding to invalidate petitions designating appellant Richard Bruno as a candidate in the Republican Party primary election to be held on April 6, 1976 for the party position of State Committeeman in the 95th Assembly District, Rockland County, the appeal is from a judgment of the Supreme Court, Rockland County, dated March 22, 1976, which invalidated the said petitions. Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed. The findings of fact are aifirmed. On the record herein, it is our view that the inquiries made by appellant of the signators to his designating petitions before the taking of their signatures (i.e. their party affiliation and residence) furnished him with reasonable knowledge of the identities of said signators, and satisfied the statutory requirement that the voter need only identify himself to the subscribing witness (see Election Law, § 135, subd 3; see, also, Matter of Schaller v McNab, 16 NY2d 976). Accordingly, the petition should have been dismissed. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur.